Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

The references lined out on the IDS weren’t provided with legible copies.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	How to calculate claim 1’s viscosity average molecular weights is unclear. Applicant’s specification (paragraph 57) indicates it is calculated from the intrinsic viscosity through the equation ŋ = 0.000123 Mv0.83 .
	However, this relationship does not hold for any of applicant’s polycarbonates (paragraph 51-52). For instance, applicant’s polycarbonate (A1) is said to have an intrinsic viscosity of 0.44dl/g. Such an intrinsic viscosity (according to the equation) 
	It is therefore unclear how to calculate viscosity average molecular weight in order to evaluate applicant’s claim limitations.
	It is unclear if claim 9 is a poor attempt at Markush language (eg only an antioxidant or mold release agent required) or an antioxidant and a mold release agent is required. Applicant should review Superguide v DirecTV 69 USPQ 1865 for the distinction between “and” and “or” claim language.
	The minimum requirements to meet claim 12’s “for a touch panel sensor” is unclear. Is a particular shape required? Would any film meet the claim? Wouldn’t any film have the potential of being ultimately placed in a touch panel sensor?

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1,2,4-8 and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Berg DE3908037.
	Berg exemplifies (#2) a blend of substance 3 and substance 1 in a 1:4 ratio. Substance 3 is a polycarbonate based on bisphenol AP (col 6 line 13-19). Its relative viscosity is 1.217 (table 1). This was measured in 5g/L methylene chloride (col 6 line 39-42) or 0.5g/dL. The intrinsic viscosity would be:

		1.217 – 1   
              ------------------------ = 0.434dl/g
                       0.5g/dL

Its viscosity average molecular weight would be:

      0.434dl/g = 0.000123 Mv0.83
               Mv = 18,802.  

Substance 1 is a polycarbonate of an isomeric derivative of bisphenol A (col 5 line 54-55). Its relative viscosity is 1.253 (table 1). This was measured in 5g/L methylene chloride (col 6 line 39-42) or 0.5g/dL. The intrinsic viscosity would be:

		1.253 – 1   
              ------------------------ = 0.506dl/g
                       0.5g/dL



      0.506dl/g = 0.000123 Mv0.83
               Mv = 22,621.  

The difference the two intrinsic viscosities is 0.506dl/g – 0.434dlg or 0.072dl/g.
	Note the molecular weights reported by Berg are not viscosity average molecular weights, but instead are measured by chromatogaraphy (line 279 of translation).

	In regards to applicant’s dependent claims:
	Presumably, the melt viscosity of the reference blend would meet applicant’s limitations given the same Mv’s and blend ratio are used.
Presumably, the deflection temperature, transparency, haze etc of the reference blend would meet applicant’s limitations given the same Mv’s and blend ratio are used.
	The Tg of the bisphenol AP polycarbonate is 1850C (table 1).
	The blend can be used as a film (line 27 of translation).
	A film has the ability to be placed in a touch panel sensor. “For a touch panel” is merely a future intended use.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Berg DE3908037.
	Berg applies as explained above.
	The difference in Mv’s is 22,621-18,802 or 3,819.

	Slight increase in the molecular weight of polycarbonate of the isomeric derivative of bisphenol A polycarbonate and/or slight decrease in the molecular weight polycarbonate AP would have been obvious.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Berg DE3908037 in view of WO2017/203852.
	Berg applies as explained above. Ogawa 2019/0276596 is relied on as a translation of WO2017/203852.
	Berg does not suggest additives for his blend.
	Ogawa (paragraph 31,32) suggests antioxidants and mold release agents can be added to blends of polycarbonates. 
	It would have been obvious to include any common additive to Berg’s blend of polycarbonates for their known function.


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Berg DE3908037 in view of JP2017119431.
	Berg applies as explained above
	Berg’s blend of polycarbonates can be used a film. Berg does not teach the film can be used in a touch panel sensor.

	It would have been obvious to use Berg’s polycarbonate film in any article known to employ polycarbonate films including touch screens. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J BUTTNER whose telephone number is (571)272-1084. The examiner can normally be reached on weekdays from 9 to 3pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck, can be reached at telephone number 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/DAVID J BUTTNER/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        1/6/22